Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      December 5, 2017




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 In the Matter of the                                              No. 50324-7-II
 Personal Restraint Petition of

 ANDREW CRAIG SKYBERG.


                                                             UNPUBLISHED OPINION



       JOHANSON, J. — Andrew Skyberg seeks relief from personal restraint resulting from his

2017 plea of guilty to second degree assault while armed with a firearm (count I) and first degree

unlawful possession of a firearm (count II). The trial court imposed the following terms of

confinement: 84 months, plus a 36-month firearm enhancement on count I, and 116 months on

count II. It also imposed 18 months of community custody on count I. He now argues that the

combination of his 18-month term of community custody and his 120-month term of confinement

exceeds the statutory maximum punishment for count I, which is 120 months, such that his

judgment and sentence violates RCW 9.94A.505(5). The State concedes that the combination

exceeds Skyberg’s statutory maximum punishment and asks that we remand his judgment and

sentence for correction. We accept the State’s concession and remand Skyberg’s judgment and
No. 50324-7-II


sentence to the trial court for correction by reducing his term of community custody to 0 months

under RCW 9.94A.701(9).

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    JOHANSON, J.
 We concur:



 WORSWICK, J.




 MAXA, A.C.J.




                                                2